Order entered March 6, 2019




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-01031-CV

                                 DON WRIGHT, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-12124

                                         ORDER
         Before the Court is appellant’s motion to extend time to file brief. We GRANT the

motion and ORDER the brief received by the Court March 5, 2019 filed as of the date of this

order.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE